DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 10460853 hereinafter Jones).

In regards to claim 1, Jones discloses;” A wire harness comprising: a first electric wire having a first core wire and a second electric wire having a second core wire, the first core wire and the second core wire being joined to each other (Abstract, Fig 2 (shows wire 14 connected to 24), wherein: the first core wire has a planar portion extending over an entire length direction of the first core wire (Fig. 3A, Col. 1, Lines 19-54), the second core wire has flexibility higher than that of the first core wire (A stranded conductor is more flexible than a buss bar), and an end of the second core wire is joined to the planar portion of the first core wire in an overlapped state therewith (Fig. 7A, Col. 3, lines 15-20).”

In regards to claim 3, Jones discloses;” The wire harness according to claim 1, wherein
the planar portion the first core wire includes a plurality of planar portions (Jones Fig. 3A shows a length of a planar surface).

In regards to claim 4, Jones discloses;” The wire harness according to claim 3, wherein a cross-sectional shape of the first core wire orthogonal to the length direction is rectangular (Col. 1, Lines 58-63).



In regards to claim 7, Jones discloses;” The wire harness according to claim 1, wherein the planar portion of the first core wire includes a pair of planar portions of the first core wire that are on opposite sides to each other, and planar portions of a pair of rectangular core wires are joined in an overlapped state to the pair of the-planar portions of the first core wire (Fig. 3A shows two flexible wires (14) connected to a ridged buss bar at each end).”

In regards to claim 8, Jones discloses;” The wire harness according claim 1, wherein the end of the second core wire is joined to the planar portion of the first core wire by ultrasonic welding or laser welding in an overlapped state therewith (Col. 1, 19-54, Fig. 2 (shown)).”

In regards to claim 9, Jones discloses;” The wire harness according to claim 1, wherein
at least a portion where the first core wire and the second core wire are joined to each other is covered with an electrically insulating heat-shrinkable tube in a water-stopping manner (Fig. 4A shows an over molded transitional area, Col. 2, Lines 55-59).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 10460853 hereinafter Jones) as applied to claim 1 above, and further in view of YAMAMOTO SUNAO et al. (JP 2012243501 hereinafter Sunao).

In regards to claim 2, Jones discloses;” The wire harness according to claim 1”, but does not directly disclose;” wherein the end of the second core wire is joined to an intermediate portion of the first core wire in the length direction.”

However, Sunao also discloses the attachment of stranded conductors to a bus bar structure whereas the attachment location is capable of being at locations other than the ends of the bus bar as shown in Fig. 3 of the original disclosure. It would have been obvious to one skilled in the art to attach a stranded conductor at any location on a bus bar to complete an electrical circuit. The formation of attachments along an electrical conduit to provide a branching circuit is well within the capabilities of a skilled artisan and is a design choice. Therefore, applying the structures disclosed by Sunao with the structure disclosed by Jones, the claimed invention is disclosed.

In regards to claim 6, Jones discloses;” The wire harness according to claim 1”, but does not directly disclose;” further comprising a third electric wire having a third core wire, wherein: the third core wire has a planar portion extending over an entire length direction of the third core wire, and the planar portion of the third core wire is joined to the planar portion of the first core wire in an overlapped state therewith.”

However, Sunao also discloses the attachment of stranded conductors to a bus bar structure and further discloses that multiple bus bars are attached to stranded conductors as well as to other bus bar as shown in Fig’s 10 and 11 of the original disclosure. It would have been obvious to one skilled in the art to for a unified or stacked structure of bus bars and stranded conductors such that multiple branch circuits are formed in a single location while maintaining a structure that can handle currents and easily encapsulated to form a weather tight seal of the junctions. Therefore, using the structure as disclosed by Sunao with the structure disclosed by Jones, The claimed invention is disclosed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847